COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00526-CR


BRYAN DENNIS PRICE                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------


      Appellant Bryan Dennis Price attempts to appeal his conviction for

kidnapping for which he was sentenced to three years= confinement in a

judgment dated January 1, 2009. No motion for new trial was filed. Price=s notice

of appeal was due February 11, 2009, but was not filed until December 6, 2010.




      1
       See Tex. R. App. P. 47.4.
      On December 13, 2010, we sent Price a letter stating that the court was

concerned that it may not have jurisdiction over his appeal because his notice of

appeal was not timely filed. See Tex. R. App. P. 26.2(a)(1). Our letter also

stated that the trial court=s certification stated that this is a plea-bargain case and

that Price had no right of appeal. We instructed Price or any party desiring to

continue the appeal to file with the court a response showing grounds for

continuing the appeal. Price filed a response, but it did not show grounds for

continuing the appeal.

      We lack jurisdiction over Price=s notice of appeal that was not timely filed.

See State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000) (stating that

appellate jurisdiction is invoked by giving timely and proper notice of appeal).

Moreover, even if Price=s notice of appeal had been timely filed, he had no right

of appeal from his plea bargain. The Texas Rules of Appellate Procedure are

clear that in a plea-bargain case, an appellant may appeal only Athose matters

that were raised by written motion filed and ruled on before trial@ or Aafter getting

the trial court=s permission to appeal.@ Tex. R. App. P. 25.2(a)(2). There is no

exception for the trial court=s refusal to grant permission to appeal. See Estrada

v. State, 149 S.W.3d 280, 282 (Tex. App.CHouston [1st Dist.] 2004, pet. ref=d).

In this case, the trial court certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal.@ Even if the notice of appeal had been timely

filed, without a certification from the trial court reflecting a right to appeal, we

would have had to dismiss the appeal. See Tex. R. App. P. 25.2(d); Vann v.
                                          2
State, No. 02-08-00332-CR, 2008 WL 4779601, at *1 (Tex. App.CFort Worth Oct.

30, 2008, no pet.) (mem. op., not designated for publication).

      Having held that the notice of appeal is untimely and that Price has no right

of appeal from his plea bargain, we dismiss Price=s appeal for lack of jurisdiction.




                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 27, 2011




                                         3